--------------------------------------------------------------------------------

Exhibit 10.6
 
STOCK PLEDGE AGREEMENT




THIS STOCK PLEDGE AGREEMENT (“Agreement” or “Pledge”) is made and entered into
this 21st day of November, 2008, by and between EMBASSY BANCORP, INC., a
Pennsylvania corporation with a principle place of business at 100 Gateway
Drive, Suite 100, Bethlehem, PA 18017-9417 (the “Pledgor”); and UNIVEST NATIONAL
BANK AND TRUST CO., a national banking institution with its principle place of
business at 14 North Main Street, Univest Plaza, Souderton, PA  18964
(“Pledgee”).


Background:


A.            Pursuant to that certain Loan Agreement of even date herewith
between Pledgor, as borrower, and Pledgee, as lender, Pledgee has extended to
Pledgor a non-revolving line of credit not to exceed the principal sum of Six
Million Dollars ($6,000,000.00) (the “Loan”).  The Loan is evidenced by a
Subordinated Term Loan Note of even date herewith, as may be amended from time
to time, in the face amount of Six Million Dollars ($6,000,000.00) (the “Note”).


B.             To induce Pledgee to provide the Loan to Pledgor, and as security
for the payment of all of Pledgor’s obligations in connection with and/or under
the Loan and the Note, as may be amended, from time to time, and any and all
other contracts, agreements and obligations of Pledgor to Pledgee (collectively,
the “Obligations”), Pledgor desires to pledge to Pledgee, 500,000 shares of
Common Stock (“Stock”) in Embassy Bank for the Lehigh Valley (the “Bank”).


NOW, THEREFORE, for and in consideration of the matters recited above, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, Pledgor agrees as
follows:


1.              Security Interest.  Pledgor hereby pledges and grants to Pledgee
a security interest in and a lien on 500,000 shares of Stock in the Bank now
owned or hereafter acquired by Pledgor, and all cash, securities and property
paid and/or distributed to or for the benefit of Pledgor or its assignee as a
consequence of Pledgor’s ownership of the Stock, or any portion thereof
(collectively, the “Collateral”). Pledgor hereby represents and warrants to
Pledgee that, on the date of this Agreement, Pledgor owns not less than 500,000
shares of Stock in the Bank.


2.              Obligations Secured.  The Collateral and the continuing security
interest granted herein shall secure the satisfaction in full of all Obligations
and all amounts payable under the Note.


3.              Delivery of Stock and Assignments.  Concurrently with the
execution of this Agreement, all original certificates and instruments
representing or evidencing 500,000 shares of Stock owned in the name of Pledgor
shall be delivered to and held by or on behalf of Pledgee pursuant hereto and
shall be in suitable form for transfer by delivery, accompanied by duly executed
instruments of transfer or assignments in blank, in such form as Pledgee may
request.

 
-1-

--------------------------------------------------------------------------------

 

4.              Covenants.  Pledgor covenants and agrees that until all
Obligations are satisfied and the amounts due and owing under the Note have been
paid in full, Pledgor shall:


4.1 Sale of Collateral.  Not sell, transfer, assign or otherwise dispose of the
Collateral, or any portion thereof, without the prior written consent of
Pledgee.


4.2  Creation of Liens.  Not create, incur or permit to exist any pledge,
encumbrance, trust, lien, security interest or charge of any kind on the
Collateral, or any portion thereof.


4.3  Additional Documents and Future Actions.  Pledgor will take such actions
and provide Pledgee, from time to time, with such agreements, financing
statements and additional instruments, documents or information as Pledgee may
reasonably deem necessary or advisable to perfect, protect and maintain its
security interests in the Collateral or any portion thereof, to permit Pledgee
to protect its interest in the Collateral or any portion thereof, and/or to
carry out the terms hereof.  Pledgor irrevocably authorizes the filing of
carbon, photographic or other copies of this Pledge, or of a financing
statement, as a financing statement, and agrees that such filing shall be
sufficient as a financing statement.


4.4  Requested Information.   Pledgor shall deliver to Pledgee such data and
information in respect of the financial condition and affairs of Pledgor and the
value of the Collateral as Pledgee may request, from time to time.


5.              Default.  The occurrence of an Event of Default as defined under
the Note and/or the failure of Pledgor to perform any of its obligations
hereunder shall constitute a default (“Default”) hereunder.


6.              Voting Distribution and Other Rights of Pledgor and Pledgee.


6.1            Prior to a Default.  So long as no Default shall have occurred
and is continuing, Pledgor shall be entitled to continue to exercise any and all
voting and other rights arising under the Collateral and to receive and retain
any and all dividends, distributions and interest, declared, distributed or
paid, with respect to the Collateral, or any portion thereof.


6.2            After a Default.  Upon a Default and at all times thereafter:


(a)            Voting and Dividends.  Pledgee shall be entitled to exercise any
and all voting and other consensual rights arising under the Collateral and to
receive and retain any and all dividends, distributions and interest, declared,
distributed or paid, with respect to the Collateral, or any portion thereof.

 
-2-

--------------------------------------------------------------------------------

 

(b)            Sale of Collateral.  Pledgee may exercise in respect of the
Collateral any and all of the rights and remedies of a secured party upon
default under the Pennsylvania Uniform Commercial Code. In addition to the
foregoing, Pledgee may accept and take possession and title to the Stock in full
or partial satisfaction of the Obligations then owing by Pledgor to Pledgee
under the Note.  Pledgee may also sell the Collateral, or any part thereof, in
one or more blocks at public or private sale, at any exchange or otherwise or
for future delivery, and at such price or prices and upon such other terms as
are commercially reasonable. Notwithstanding the foregoing, Pledgee shall not be
obligated to make any sale of Collateral.


(c)            Application of Proceeds.  Any cash held by Pledgee as Collateral
and all cash proceeds received by Pledgee in respect of any sale of, collection
from, or other realization upon the Collateral, or any portion thereof, may be
held by Pledgee as Collateral for, and/or then or at any time after a Default
applied in whole or in part by Pledgee against all or any Obligations and sums
owing by Pledgor under the Note.  Any surplus of such cash or cash proceeds held
by Pledgee and remaining after payment in full of the sums owing under the Note
shall be returned to Pledgor.


7.              Reasonable Care.  Pledgee shall exercise reasonable care in the
custody and preservation of the Collateral in its possession.


8.              Return of Collateral.           Upon the satisfaction by the
Pledgor of all of its Obligations under the Note and the termination or full
performance of any agreement, contract or other arrangement as may exist between
Pledgor and Pledgee for the transfer or sale of any of the shares of Stock to
Pledgee, this Agreement and the security interest given in the Collateral shall
be terminated. Within ten (10) days thereof, the Pledgee shall deliver the
Collateral to Pledgor.


9.              Miscellaneous.


9.1  Communications and Notices. Any notice given pursuant to this Agreement
shall be in writing, and may be telecopied, delivered by hand, mailed by
first-class certified mail, return receipt requested, postage prepaid, or
dispatched by next-day delivery service addressed, if to Pledgor or Pledgee, at
the following addresses, or at such other address as the addressee may designate
in writing:


If to Pledgor:


Embassy Bancorp, Inc.
100 Gateway Drive
Suite 100
Bethlehem, PA  18017-9417
Attn:  Judith A. Hunsicker
With a copy to:
Charles J. Ferry, Esquire
Rhoads & Sinon LLP
One South Market Square, 12th Floor

 
-3-

--------------------------------------------------------------------------------

 

P.O. Box 1146
Harrisburg, PA 17108-1146




If to Pledgee:


Univest Corporation of Pennsylvania
14 North Main Street
Univest Plaza
Souderton, PA  18964
Attn:  Jeffrey M. Schweitzer


With a copy to:


Marc B. Davis, Esquire
Fox Rothschild LLP
10 Sentry Parkway
P. O. Box 3001
Blue Bell, PA  19422


Any communications given by mail in accordance herewith are deemed to have been
given three (3) business days after the date of the mailing, if a domestic
mailing, or five (5) business days after the date of the mailing, if oversees;
any communications sent by next day delivery service are deemed to have been
given the day after being sent; and communications given by any other means are
deemed to have been given when sent or delivered, as the case may be.


9.2  Severability.  The provisions of this Pledge are deemed to be severable,
and the invalidity or unenforceability of any provision shall not affect or
impair the remaining provisions which shall continue in full force and effect.


9.3  Headings.  The headings of the Articles, Sections, paragraphs and clauses
of this Pledge are inserted for convenience only and shall not be deemed to
constitute a part of this Pledge.


9.4  Binding Effect.  This Pledge and all rights and powers granted hereby will
bind and inure to the benefit of the parties hereto and their respective heirs,
executors, personal representatives and permitted successors and assigns, as
applicable.


9.5  Amendment.  No modification of this Pledge shall be binding or enforceable
unless in writing and signed by or on behalf of the party against whom
enforcement is sought.


9.6  Governing Law.  This Pledge has been made, executed and delivered in the
Commonwealth of Pennsylvania, United States of America, and shall be construed
in accordance with and governed by the laws of such State.

 
-4-

--------------------------------------------------------------------------------

 

9.7  No Third-Party Beneficiaries.  The rights and benefits of this Pledge shall
not inure to the benefit of any third party.


9.8 Counterparts.  This Pledge may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Pledge by signing any such
counterpart.


9.9  No Joint Venture.  Nothing contained herein is intended to permit or
authorize Pledgee to make any contract on behalf of Pledgor, nor shall this
Pledge be construed as creating a partnership, joint venture or making Pledgee
an investor in Pledgor.


9.10 Jurisdiction and Venue. For the purpose of any suit, action or proceeding
arising out of or relating to this Pledge, Pledgor hereby irrevocably consents
and submits to the juris­diction and venue of any of the courts of the
Commonwealth of Pennsylvania, United States of America in and for the County of
Montgomery and irrevocably agrees to accept service of process by certified
mail, return receipt requested, postage prepaid, to its address set forth
herein, in lieu of personal service.  Pledgor irrevocably waives any objection
which it may now or hereafter have to the venue of any such suit, action or
proceeding brought in such court and any claim that such suit, action or
proceeding brought in such court has been brought in an inconvenient forum, and
agrees that service of process in accordance with the foregoing sentence shall
be deemed in every respect effective and valid personal service of process upon
Pledgor.  The provisions of this paragraph shall not limit or otherwise affect
the right of Pledgee to institute and conduct an action in any other appropriate
manner, jurisdiction or court.


9.11 Waiver of Jury Trial.  Pledgor does hereby waive the right to trial by jury
in any action arising hereunder, or otherwise in connection herewith.


9.12 Indemnification.  Pledgor hereby agrees to indemnify, defend and hold
Pledgee harmless from any loss, expense or damage on account of anything arising
out of or in connection with this Pledge, unless caused solely by Pledgee’s
gross negligence or willful misconduct.  This indemnity shall survive the
repayment of the Note.


9.13 Scrivener.  Each and every provision of this Pledge has been mutually
negotiated, prepared and drafted and, in connection with the construction of any
provision hereof, no consideration shall be given to the issue of which party
actually prepared, drafted, requested, deleted or negotiated any provision of
this Pledge.

 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Pledgor has executed this Pledge as of the day and year
first above written.



 
PLEDGOR:
       
EMBASSY BANCORP, INC.
       
By:
  /s/ David M. Lobach
             
PLEDGEE:
       
UNIVEST NATIONAL BANK AND TRUST CO.
       
By:
  /s/ Jeffrey M. Schweitzer





COMMONWEALTH OF PENNSYLVANIA:
 SS
COUNTY OF _______________________:




On this 21st day of November, 2008, before me, a Notary Public in and for the
above County and Commonwealth, personally appeared _______________, who
acknowledged that he executed the within instrument for the purposes therein
contained.


IN WITNESS WHEREOF, I have hereunto set my hand and official seal.



     
NOTARY PUBLIC

 
 
-6-

--------------------------------------------------------------------------------